[abg4.jpg]
Ned Linnen
Chief Human Resources Officer

    
    
    



February 12, 2015




Mr. Joseph Ferraro
Avis Budget Group
6 Sylvan Way
Parsippany, NJ 07054


Dear Joe:


We are pleased to confirm your new role with Avis Budget Car Rental, LLC,
("ABCR" or the "Company"), a subsidiary of Avis Budget Group, as President,
North America. To comply with the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder ("Section 409A"), the Company is
hereby documenting the terms of our agreement.


Your salary will continue to be paid on a bi-weekly basis at a rate of
$19,230.76 per pay period, which equates to an annual salary of $500,000. You
will be eligible to receive a target bonus equal to no less than 100% of your
regular base salary during the performance period, subject to the Company
achieving performance goals as described in the Management Incentive Plan for
ABG Senior Executive Leadership and you remaining employed with the Company
through the payment date. The bonus distribution is typically in the first
quarter of the next year.


The Compensation Committee approved and you have been awarded a 2015 Long Term
Incentive (LTIP) award in the amount of $2,000,000 grant date value, which is
comprised of a $1,000,000 promotion award and an annual award of $1,000,000. The
award is split between time-based restricted stock units (50%) which vest 1/3
per year on the anniversary of the grant and performance-based restricted stock
units (50%) which will vest on the third anniversary of the grant contingent
upon Avis Budget Group performance metrics.


Per ABCR's standard policy, this letter is not intended, nor should it be
considered, to be an employment contract for a definite or indefinite period of
time. As you know, employment with ABCR is at will, and either you or ABCR may
terminate your employment at any time, with or without cause.


If, however, your employment with ABCR is terminated by ABCR other than: (i)
"for cause" (as defined below); (ii) in connection with your disability which
prevents you or is reasonably expected to prevent you from performing services
for ABCR for a period of 12 months (your "disability"); or (iii) death, you will
receive (1) a lump-sum severance payment within 15 days following the Release
Date (as defined below) equal to 200% of the sum of your base salary plus your
target incentive (bonus) and (2) perquisites to include continued access to
company car usage, financial planning and health coverage (Company-subsidized
COBRA) for a period of 24 months. For purposes of this agreement 'company
subsidized COBRA' shall mean that the Company shall subsidize the total cost of
COBRA coverage such that the contributions required of you for health plan
participation during the 24 month period shall be substantially equal to the
contributions required of active employed
executives of ABG. All other programs and perquisites would be governed by their
respective plan documents; provided, however, that the provision of such
severance pay is subject to, and contingent upon, your executing within
forty-five days following your termination of employment and failing to revoke a
separation agreement with ABCR (the date on which the release is no longer
revocable, the "Release Date"), in such form determined by ABCR, which requires
you, in part, to release all actual

[ablogo.jpg]

--------------------------------------------------------------------------------

 
Avis Budget Group, Inc. 6 Sylvan Way Parsippany, New Jersey

--------------------------------------------------------------------------------

Mr. Joseph Ferraro
February 12, 2015
Page 2





and purported claims against ABCR and its affiliates and which also requires you
to agree to: (i) protect and not disclose all confidential and proprietary
information of ABCR; (ii) not compete, directly or indirectly, against ABCR for
a period of no longer than two years after your employment separation or for a
period of time and within a geographic scope determined by ABCR to be reasonable
to protect ABCR's business interests; and (iii) not solicit any ABCR employees,
consultants, agents or customers during and for two years after your employment
separation.


In addition, if your employment with ABCR is terminated by ABCR other than "for
cause," and other than as a result of your "disability", death or resignation,
your then outstanding unvested stock-based awards in Avis Budget Group, Inc.
that would have vested in accordance with their original vesting schedule by the
two (2)-year anniversary of such termination of employment will become vested
effective as of the date of such termination, subject to the satisfaction of the
release execution requirement set forth in the preceding paragraph of this
letter; provided that, to the extent required to achieve deductibility under
Section 162(m) of the Internal Revenue Code of awards that vest based on the
achievement of specified objective performance goals, with respect to any awards
that vest based on the achievement of specified objective performance goals
during the two (2)-year period following such termination, such awards shall not
vest as of the date of such termination, but instead, shall remain outstanding
following such termination and become vested or be forfeited at such time(s) as
provided in accordance with the terms and conditions of the applicable award
agreement based on actual achievement of the performance goals applicable for
purposes of vesting of such awards during the two (2)-year period following such
termination.


In addition, if you experience a termination of employment from ABCR due to your
"disability" or death, your then outstanding unvested stock-based awards in Avis
Budget Group, Inc. will become fully vested effective as of the date of such
termination, subject to the satisfaction of the release execution requirement
set forth in the fourth paragraph of this letter."


"Termination for Cause" shall mean: (i) your willful failure to substantially
perform your duties as an employee of the Company or any subsidiary (other than
any such failure resulting from your incapacity due to physical or mental
illness); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary; or (iii) conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal).


The payments and benefits described in this letter are intended to comply with
Section 409A and, accordingly, to the maximum extent permitted, the terms of
this letter shall be interpreted and administered to be in compliance with
Section 409A of the Internal Revenue you are considered to have incurred a
"separation from service" from ACBR within the meaning of Section 409A. Each
amount to be paid or benefit to be provided in this letter shall be construed as
a separate identified payment for purposes of Section 409A. Any payments
described in this Agreement that are paid pursuant to a "separation pay plan" as
described in Treas. Reg. 1.409A-1(b)(9)(iii) or that are due within the "short
term deferral period" as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything contained herein, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this letter
(or any other plan or agreement of the Company proving you with payments or
benefits upon your separation from service) during the six-month period
immediately following your separation from service shall instead be paid or
provided on the first business day after the date that is six months following
your separation date (or death, if earlier).



--------------------------------------------------------------------------------

Mr. Joseph Ferraro
February 12, 2015
Page 3







The by-laws of the Company provide that officers will be indemnified for their
authorized actions on behalf of our Company to the fullest extent permitted
under applicable law.


This severance pay as set forth in this letter is in lieu of and supersedes any
other severance benefits otherwise payable to you under any other agreement or
severance plan of ABCR or its affiliates.


Your employment with the Company is also contingent upon the following terms:


1.
During your employment with the Company you will not engage in any activity that
competes with or adversely affects the Company, nor will you begin to organize
or develop any competing entity (or assist anyone else in doing).



2.
You will not disclose at any time (except for business purposes on behalf of the
Company) any confidential or proprietary material of the Company. That material
shall include, but is not limited to, the names and addresses of customers,
customer contacts, contracts, bidding information, business strategies, pricing
information, and the Company’s policies and procedures.



3.
You agree that all documents (paper or electronic) and other information related
in any way to the Company shall be the property of the Company, and will be
returned to the Company upon the end of your employment with the Company.



4.
You agree that for a period of two years following the end of your employment
with the Company (whether such termination is voluntary or involuntary), you
will not become employed with a competitor of the Company, solicit business from
the Company’s customers, or solicit business from an entity that was being
solicited by the Company during that last year that you were employed by the
Company.



5.
You agree that for a period of two years following the end of your employment
with the Company (whether such termination is voluntary or involuntary), you
shall not solicit or contact any employee of the Company to leave the Company,
nor shall you do anything else (either directly or indirectly) to cause any
employee of the Company to leave the Company.



6.
You agree that should a court issue injunctive relief to enforce any term of
this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.



7.
You agree that any disputes over the above terms shall be governed by New Jersey
law, shall be resolved in a New Jersey Court or in a federal Court located in
New Jersey, and that the terms of this agreement may be enforced by the Company
or its successors or assigns.








--------------------------------------------------------------------------------

Mr. Joseph Ferraro
February 12, 2015
Page 4







Regards,


/s/ Ned Linnen        
Ned Linnen
Executive Vice President, Chief Human Resources Officer




Understood and accepted:




/s/ Joseph Ferraro    
Joseph Ferraro


2/12/2015        
Date

